ACCEPTED
                                                                                    01-14-00556-CV
                                                                          FIRST COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                               2/2/2015 12:41:35 PM
                                                                                CHRISTOPHER PRINE
                                                                                             CLERK


                                NO. 01-14-00556-CV
                                                                  FILED IN
                                                           1st COURT OF APPEALS
                    IN THE COURT OF APPEALS FOR         THE HOUSTON, TEXAS
                             FIRST DISTRICT                2/2/2015 12:41:35 PM
                            HOUSTON, TEXAS                 CHRISTOPHER A. PRINE
                                                                   Clerk


                MIKE BIRNBAUM and BEVERLY BIRNBAUM,
                                       Appellants

                                        v.

      GENA J. ATWELL, PHYLLIS BROWNING, PHYLLIS BROWNING
                   COMPANY, and MIMI WEBER,
                                     Appellees


          On Appeal from the 166th District Court, Bexar County, Texas
   Trial Court Cause Nos. 2011-CI-00445, Honorable Larry Noll presiding, and
               2013-CI-15152, Honorable Peter A. Sakai, Presiding


             APPELLANTS’ FIRST UNOPPOSED MOTION
           FOR EXTENSION OF TIME TO FILE REPLY BRIEFS


TO THE HONORABLE FIRST COURT OF APPEALS:

      Appellants MIKE BIRNBAUM AND BEVERLY BIRNBAUM file this

first unopposed motion asking for an extension of time in which to file their

Appellants’ Reply Briefs. This suit is before this Court on appeal from the

following trial court orders:

             (1) March 18, 2014 Judgment (signed by the Honorable Peter Sakai,
             presiding judge of the 225th Judicial District Court, Bexar County,
             Texas in severed Cause Number 2013-CI-15152)

                                        1
             (2) Order Granting Motions for Summary Judgment of Phyllis
             Browning, Mimi Weber and the Phyllis Browning Company and Gena
             Atwell (signed on August 30, 2013 by the Honorable Larry Noll,
             presiding judge of the 408th Judicial District Court, Bexar County,
             Texas in the original Cause Number 2011-CI-00445).

      Appellants’ Reply Briefs are currently due to be filed on February 9, 2015.

Appellants respectfully request an extension of time to file their Reply Briefs,

extending the deadline until March 20, 2015. This is appellants’ first request for an

extension of time to file their Reply Briefs. This request is unopposed.

      Good cause exists for this request. Relator’s lead appellate counsel who co-

authored the Appellants’ Brief, Lorien Whyte, is currently on maternity leave until

approximately Friday, February 20, 2014.        Further, former appellate counsel,

Renée McElhaney, who co-authored Appellants’ Brief with Lorien Whyte was

elected to and as of January 1, 2015 has assumed the position of Judge of the 150th

Judicial District Court, Bexar County, Texas. Accordingly, Appellants request

additional time to prepare a reply brief to each of Appellees’ Briefs.

      This extension is not sought for the purpose of delaying this appeal, but so

that justice may be done.

                                         PRAYER

      Appellants MIKE BIRNBAUM AND BEVERLY BIRNBAUM respectfully

pray the Court grant this first unopposed motion to file their Reply Briefs until

March 20, 2015.
                                          2
                                             Respectfully submitted,

                                             /s/ Lorien Whyte
                                             Lorien Whyte
                                             State Bar No. 24042440
                                             lwhyte@brinandbrin.com
                                             Brin & Brin, P.C.
                                             6223 IH 10 West
                                             San Antonio, Texas 78201
                                             (210) 341-9711 telephone
                                             (210) 341-1854 fax

                                             Attorney for Appellants
                                             Mike and Beverly Birnbaum

                         CERTIFICATE OF CONFERENCE

       I certify that I have conferred with Mark Murray, counsel for appellee Gena
Atwell, and Vaughan Waters, counsel for appellees Mimi Weber, Phyllis
Browning, and Phyllis Browning Company, by email and both counsel responded
that they are unopposed to this first motion for extension of time to file the Reply
Briefs.

                                             /s/ Lorien Whyte
                                             Lorien Whyte



                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above and foregoing
Appellants’ First Unopposed Motion for Extension of Time to File Reply Briefs
was this the 2nd day of February, 2015, filed in the First Court of Appeals and was
forwarded via electronic service to counsel of record as follows:

S. Mark Murray
Ford Murray, PLLC
10001 Reunion Place, Suite 640
San Antonio, Texas 78216


                                         3
Vaughan E. Waters
Thornton, Biechlin, Segrato,
Reynolds & Guerra, LC
100 NE Loop 410, 5th Floor
San Antonio, Texas 78216


                                   /s/ Lorien Whyte
                                   Lorien Whyte




                               4